United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2095
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Roscoe Chambers

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                               Submitted: May 7, 2014
                                Filed: May 21, 2014
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       A jury found Roscoe Chambers guilty of two counts of distributing cocaine
base and one count of possessing with intent to distribute at least 28 grams of cocaine
base. See 21 U.S.C. § 841(a)(1), (b)(1). At trial, Chambers elected to proceed pro se
with standby counsel. The verdict was based on evidence that Chambers made two
drug sales to a confidential informant (CI) while police officers conducted
surveillance, as well as evidence that additional drugs and the buy money were
recovered from a search of his apartment and car. The district court1 sentenced
Chambers as a career offender to 360 months in prison and 8 years of supervised
release. Chambers challenges the sufficiency of the evidence and a host of pretrial,
trial, and sentencing rulings. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

      The district court did not err in denying, without a hearing, Chambers’s
motions to suppress. Probable cause for the search warrant was established by a
Davenport police officer’s statements describing the investigation, the CI’s recent
purchase of crack cocaine from Chambers, and the officer’s statement that a check
through the energy company confirmed Chambers was the utility holder at the
apartment he approached after the transaction. See United States v. Allen, 705 F.3d
367, 369 (8th Cir. 2013) (review of factual findings is for clear error and ultimate
question of whether Fourth Amendment was violated is de novo); United States v.
Lucca, 377 F.3d 927, 931 (8th Cir. 2004) (setting out when hearing is required).

       The district court’s adverse pretrial rulings did not deprive Chambers of due
process or establish judicial bias. See United States v. Oaks, 606 F.3d 530, 537 (8th
Cir. 2010) (legally sound adverse rulings do no establish judicial bias). The district
court did not err in denying Chambers’s motions to dismiss the indictment and for a
change of venue, or in denying his challenge to the racial composition of the jury
panel. See United States v. Rodriguez, 414 F.3d 837, 842 (8th Cir. 2005) (conclusory
allegations of falsehood are insufficient for dismissal of indictment based on false
testimony presented to grand jury); United States v. Stanko, 528 F.3d 581, 584 (8th
Cir. 2008) (absent prejudice to defense, denial of motion for change of venue cannot
be considered abuse of discretion); United States v. Jefferson, 725 F.3d 829, 835 (8th

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
Cir. 2013) (Constitution does not guarantee proportionate number of defendant’s
racial group on jury pool or jury which tries him), cert. denied, 2014 WL 1659957
(2014).

       This court finds no abuse of discretion in any challenged rulings involving
witnesses or evidence. See United States v. Valenzuel-Bernal, 458 U.S. 858, 867
(1982); United States v. Garcia-Hernandez, 682 F.3d 767, 772 (8th Cir. 2012), cert.
denied, 133 S. Ct. 1608 (2013). There is no merit to Chambers’s assertion that the
jury was not provided an instruction about the credibility of a CI. Chambers did not
object to the replacement of a sick juror with an alternate, and he agreed to keep a
juror who expressed concern about her safety but confirmed her ability to continue
when she was questioned. There is no indication in the record that Chambers
suffered prejudice as a result of the district court’s security measures requiring
everyone to remain seated, and he did not object to the presence of security personnel.

       Chambers has not supported a claim of prosecutorial misconduct based on his
conclusory assertions that he was convicted based on false witness testimony, false
lab reports, and planted evidence. See United States v. Boone, 437 F.3d 829, 840 (8th
Cir. 2006). To the extent his claims of false testimony involve witness credibility,
such matters are for the jury. See United States v. Kirkie, 261 F.3d 761, 768 (8th Cir.
2001). Overwhelming evidence supported the verdicts. See United States v. Samuels,
611 F.3d 914, 917-18 (8th Cir. 2010) (standard of review).

       As to his sentence, the government provided Chambers with timely notice that
he was subject to an increased prison term under 21 U.S.C. § 851 based on his prior
felony drug conviction. There was no violation of Alleyne v. United States, 133 S.
Ct. 2151 (2013). The district court left no unresolved sentencing objections. The
district court did not err in finding Chambers’s prior Illinois burglary conviction
involving a vacant dwelling, coupled with his armed robbery conviction, supported

                                         -3-
career-offender sentencing. See U.S.S.G. § 4B1.1(a ); United States v. Maxwell, 363
F.3d 815, 820-21 (8th Cir. 2004).

      The judgment is affirmed.
                     ______________________________




                                        -4-